Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
Line 18 of claim 1 has been amended as follows:  “[[.]]--, wherein a handle is provided at the other end of the second bracket, a fastening through hole is provided on the second bracket, a bolt is installed on the fastening through hole, and by tightening the bolt, the clamping portion clamps the belt shaft. - -
Claim 5 has been cancelled.
Claim 10 has been rewritten as follows: “The tensioner according to claim 1, wherein the fastening through hole is provided below a first guide groove.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach a fastening through hole provided on the second bracket, which is used with a bolt to tighten and fasten the clamping portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655